I dissent. I think the zoning ordinance is an unreasonable and an unwarranted *Page 84 
interference with the rights of private property as applied to the replacing of this old home building by the proposed new building. I think this is so, because of the fact that the home has been, and will be in the future, limited in the number of its occupants to a comparatively few persons, so far as the proposed new building replacing the old building will accommodate occupants, there being no other building in connection with the home; in view of the fact that the new building will be practically fire-proof, while the old one is not; in view of the fact that the new building will be situated on the five-acre park-like improved tract with liberal open space all around it on the tract; in view of the fact that the home was established and has been maintained at this location since long before the enactment of this zoning ordinance; in view of the fact that the proposed new building with its surrounding grounds will be not only inoffensive in appearance but will be artistic and beautiful in appearance; and in view of the fact that no considerations of safety, health or sanitary conditions are in the least involved in the replacing of the old building by the new building; indeed, all such considerations point to a bettering of all those conditions by the construction of the new building. To my mind, our problem is not necessarily whether or not, speaking generally, the zoning ordinance is valid, but it is whether or not the zoning ordinance is valid as applied to this particular property and its present and prospective use. That the courts are warranted in so inquiring is, I think, abundantly shown by judicial authority.
HOLCOMB, J., concurs with PARKER, J. *Page 85